Citation Nr: 9909611	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for a left shoulder 
condition, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973 
and also from March 1989 to March 1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for hypertension and sleep apnea and established 
service connection for chronic obstructive pulmonary disease 
as 10 percent disabling, for a hiatal hernia as 10 percent 
disabling and for a left shoulder condition (noncompensable).  
In a rating action of September 1996, the rating for the left 
shoulder condition was increased to 20 percent.  Inasmuch as 
the grant of the 20 percent evaluation for the shoulder 
pursuant to the September 1996 rating decision is not the 
maximum benefit under the rating schedule for this condition, 
the claim for an increased rating for this disability remains 
in controversy.  Hence, it is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

Originally, this claim included issues of entitlement to 
service connection for chronic sinusitis, atherosclerotic 
heart disease, for a right lateral epicondylitis and for 
peripheral neuropathy of the feet and lower legs.  A notice 
of disagreement and substantive appeal were also of record as 
to those claims.  However, service connection for those 
conditions was subsequently established in a rating of 
September 1996.  In Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), the U.S. Court of Appeals for the Federal Circuit 
held that because the veteran's first (notice of 
disagreement) NOD concerned the "logically up-stream element 
of service connectedness, the appeal could not concern the 
logically down-stream element of the compensation level."  
In Grantham, the Federal Circuit held that a second timely 
NOD as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  Accordingly, the Board is without jurisdiction as to 
those claims.   

Entitlement to increase evaluation for COPD will be addressed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has hypertension and sleep apnea as 
a result of his service or otherwise demonstrating that the 
claims are plausible or capable of substantiation.

2.  Hiatal hernia is reflected by occasional epigastric 
distress and regurgitation reflective of a mild or moderate 
disability.

3.  The left shoulder condition is reflected by complaints of 
pain on overhead reaching and by clinically observed pain on 
motion above the horizontal.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for hypertension and sleep apnea are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for rating greater than 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 
(1998). 

3.  The schedular criteria for rating greater than 20 percent 
for a left shoulder condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5201 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension and Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

The veteran underwent a coronary catheterization in 1993 for 
a blockage in a coronary artery.  In February 1994 and March 
1994, he was reported with high blood pressure with readings 
of 153/90; however, a diagnosis of hypertension was 
specifically rejected.  The veteran was advised to quit 
smoking and to lose weight.  In a medical report dated 
February 1995, his blood pressure was reported as 130/86 and 
in an associated summary his blood pressure was reported at a 
safe level.  At his hearing in March 1996, the veteran 
reported an extensive family history of heart disease and 
stroke.  He reported sporadic blood pressure tests but could 
not recall the readings.  Current medical reports do not 
support the presence of chronic or essential hypertension.

In medical reports dated in February 1994 and on his 
separation medical examination of February 1995, the veteran 
reported the absence of sleep problems.  However, he reported 
a number of other complaints and conditions, suggesting that 
such reports were inclusive of debilitating conditions.  At 
his personal hearing in March 1996, he reported insomnia, 
snoring and that he periodically stopped breathing.  At that 
point, he had not discussed the condition with any physician, 
VA, in service or private care provider.  The veteran is 
presently diagnosed with sleep apnea, however, such condition 
has not been related to service or to any service connected 
disability by competent medical authority.  The veteran's 
representative, in its informal hearing presentation, 
acknowledges that the veteran has not indicated the onset of 
the condition.

Based on a review of the evidence of record, the Board finds 
that the veteran's claims in these regards are not well 
grounded.  The Board finds that the veteran has failed to 
provide medical evidence of a current condition of 
hypertension and has failed to supply medical evidence a 
nexus between sleep apnea and any service connected 
disability or incident in service.  In the absence of 
evidence indicating the current manifestation of a 
hypertension disability, a claim for service connection, 
therefore, is not plausible and, accordingly, is not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As no competent medical evidence has been introduced 
into the record showing a link between the current claim of 
sleep apnea and the veteran's service or a service connected 
condition, the veteran's claim for entitlement to service 
connection for sleep apnea must also be denied as not well-
grounded.  

The only other evidence in support of the veteran's claim are 
his own statements that his claims are related to service.  
Although the veteran's statements and testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence of a nexus between a current disorder and 
that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.  Furthermore, 
the veteran is not competent to offer a diagnosis or an 
opinion as to the etiology of a claimed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the veteran's 
statements do not make his claims well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, No. 97-7062 
(Fed. Cir. Dec. 16, 1997); Robinette, at 77-78.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete the application for a 
claim for service connection.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).




Increased Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

Hiatal Hernia

This condition is evaluated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346, which provides that where 
symptomatology reflect persistent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health a 30 percent evaluation is 
warranted.  Where there are 2 or more of the foregoing 
symptoms but with less severity a 10 percent evaluation would 
apply.

The veteran maintains that his hiatal hernia requires him to 
follow a special diet and otherwise restricts his activities.  
He indicated that occasionally this condition causes him to 
vomit.  The veteran reports taking Tagamet for esophageal 
reflux.  He also suffers from a left shoulder condition 
resulting from a torn rotator cuff; pain in that shoulder has 
been attributed to a specific injury and has not been 
associated with a hiatal hernia.  The veteran also 
experienced pain in the right elbow, likewise associated with 
acute injuries such as lifting as contrasted with the claimed 
condition.  The record is devoid of competent medical 
evidence demonstrating any association between any pain in 
his shoulders or arms and the hiatal hernia.  Moreover, there 
is no indication that his hiatal hernia causes more than a 
mild or moderate health impairment.  

There is no indication of loss of work attributable to this 
condition.  The veteran complains that the condition 
restricts him to a bland diet and he feels that he may 
regurgitate if he bends over right after eating or if he eats 
late at night before bed. However, a medical condition 
approaching a considerable impairment of health, as is 
required for the next higher evaluation, is not demonstrated.  
On examination, his esophagus was normal except for the 
presence of a small diaphragmatic hernia at the esophageal 
hiatus.  No ulcer was noted and there was minimal 
gastroesophageal reflux during examination.  On VA 
examination of April 1996, the digestive system was reported 
as soft, slightly round, nontender, no organomegaly.  Thus, 
the Board concludes the preponderance of the evidence is 
against an increased evaluation and that the disability does 
not more nearly approximate a condition productive of a 
considerable impairment of health warranting a higher 
evaluation at this time. 


Left Shoulder Condition

The veteran is right handed.  Evaluation of the left shoulder 
condition is pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5201, which provides that where limitation of motion is to 25 
degrees from the side a 30 percent evaluation is applicable.  
Where such limitation is to the shoulder level or midway 
between the side and shoulder, a 20 percent evaluation 
obtains.

The veteran asserts that he has experienced pain and limited 
range of motion on reaching.  Objectively, the medical 
evidence demonstrates that the veteran has full range of 
motion, but that he experiences pain when motion is above the 
shoulder level.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Although, according to the April 1996 
VA examination, the veteran demonstrated full range of motion 
of the shoulder, he had pain above the horizontal.  
Considering that where pain was first exhibited to be an 
equivalent to where range of motion was first demonstrably 
restricted would justify the conclusion that the veteran's 
limitation is to the shoulder level in this case.  Id.  
Accordingly an award of a 20 percent evaluation is warranted 
in accordance with the evaluation criteria, §§ 4.40, 4.45 and 
the principles set forth in DeLuca.  However, there is no 
competent evidence to suggest that the disability is any more 
severe.  In the absence of limitation of motion or pain to 25 
degrees from the side, a 30 percent or higher evaluation is 
not supported.  In consideration of the foregoing, the 
preponderance of the evidence is against an evaluation in 
excess of the 20 percent evaluation that applies in this 
case.  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to increased evaluation for hiatal hernia is 
denied. 

Entitlement to increased evaluation for a left shoulder 
condition is denied. 


REMAND

On October 7, 1996, new VA regulations became effective which 
established a new schedule for rating respiratory system 
disorders.  See Notice, 61 Fed. Reg. 46720-31 (Sept. 5, 
1996).  The appellant's service-connected chronic obstructive 
pulmonary disease (COPD) was rated under the prior Schedule 
for Rating Respiratory System disorders.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1994) amended by 38 C.F.R. § 4.97, 
Diagnostic Code 6604, 61 Fed. Reg. 46720-31 (1996).  The new 
rating schedule may be more favorable to the appellant than 
the previous rating schedule; as such, the case must be 
remanded for the RO to adjudicate the appellant's claim for 
an increased rating under the current regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 11-97.

The record reflects that the RO evaluated COPD under the old 
rating criteria.  However, the results of an April 1996 
pulmonary function test were not regarded in any supplemental 
statement of the case.  Moreover, the Board finds that the 
April 1996 VA pulmonary function test did not include all the 
appropriate tests which should be afforded the veteran.  
Disability evaluations for respiratory disorders under the 
new criteria are, in part, established by specific test level 
results upon administration of pulmonary function tests after 
bronchodilatation.  See Federal Register, Volume 61, No. 173, 
September 5, 1996, page 46720-46731.  (Comments to Final 
Rule).  The record reflects that the statement of the case 
does not contain the new rating criteria for rating COPD.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1998). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's respiratory 
disorder.  The RO should then obtain all 
records which are not on file.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and severity of his service- 
connected chronic obstructive pulmonary 
disease.  The claims folder, to 
specifically include a copy of the 
changes to the respiratory system section 
of the rating schedule, effective October 
7, 1996, and a copy of this Remand should 
be made available to the examiner for 
review in conjunction with the 
examination.  

The examiner should also be asked to 
provide specific comments, to the extent 
possible, attributing all findings and 
symptoms to the veteran's COPD.  When 
making the final diagnosis, the RO should 
request that the examiner specifically 
state whether the veteran is suffering 
from pronounced, severe, moderate, or 
mild COPD.  See 38 C.F.R. Part 4, 
Diagnostic Code 6603, in effect prior to 
October 1996.  A complete rational for 
any opinion expressed should be included 
in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet. App. 101 (1993).

The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the old rating criteria for 
respiratory, and afforded the specified 
time within which to respond thereto with 
additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. No action is 
required by the veteran until he receives further notice.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




- 13 -


